The Court
(item, con.') said, as the witness’s belief was founded, in part, on his general knowledge of the prisoner’s handwriting, and in part on his having compared it with the writing of the prisoner, the evidence must go to the jury with an instruction, that so far as the witness’s opinion was founded upon the comparison, it was not evidence.
But the Court (nem. con.) upon consideration of the authorities cited in 4 Starkie, 651, &c., and Addison’s Rep. 35, and 6 Bin-ney, 349, said, that they were satisfied that where the witness has acquired a knowledge of the handwriting of the prisoner by having often seen him write, &e., it is competent for him to compare the paper in question with the genuine handwriting of the prisoner, and to state his belief resulting from both sources.